Case 18-21828   Doc 4   Filed 11/02/18   Entered 11/02/18 16:20:01   Desc Main
                           Document      Page 1 of 8
Case 18-21828   Doc 4   Filed 11/02/18   Entered 11/02/18 16:20:01   Desc Main
                           Document      Page 2 of 8
Case 18-21828   Doc 4   Filed 11/02/18   Entered 11/02/18 16:20:01   Desc Main
                           Document      Page 3 of 8
Case 18-21828   Doc 4   Filed 11/02/18   Entered 11/02/18 16:20:01   Desc Main
                           Document      Page 4 of 8
Case 18-21828   Doc 4   Filed 11/02/18   Entered 11/02/18 16:20:01   Desc Main
                           Document      Page 5 of 8
Case 18-21828   Doc 4   Filed 11/02/18   Entered 11/02/18 16:20:01   Desc Main
                           Document      Page 6 of 8
Case 18-21828   Doc 4   Filed 11/02/18   Entered 11/02/18 16:20:01   Desc Main
                           Document      Page 7 of 8
Case 18-21828   Doc 4   Filed 11/02/18   Entered 11/02/18 16:20:01   Desc Main
                           Document      Page 8 of 8
